Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over 
Dinan (US 2016/0270071) in view of Oak (US 2018/0332516).
Regarding claims 1 and 15, Park describes a apparatus/method for wireless communications by a user equipment (UE) (fig. 4, wireless device 406), comprising: 
[a memory having executable instructions stored thereon, and at least one processor configured to execute the executable instructions to cause the apparatus to:]
receiving, from a network entity, signaling indicating a set of cells that support physical (PHY) layer or medium access control (MAC) layer mobility signaling supported by one or more timing advance groups (TAGs) for the set of cells (fig. 9 & para. 124, UE receiving command 600 to activate an SCell as part of primary pTAG or secondary sTAG, wherein UE signaling comprises MAC entity (layer) communicating with physical layer, para. 117),
identifying a subset of the set of cells activated to serve the UE (para. 119, Park fails to further explicitly describe (fig. 9 & para. 124, UE identifies from the received command 600 to activate an SCell to be used (served) as part of primary pTAG or secondary sTAG, wherein UE signaling comprises MAC entity (layer) communicating with physical layer, para. 117),
receiving PHY layer or MAC layer mobility signaling (fig. 9 & para. 124, UE receives a PDCCH 601 (mobility signaling) via MAC entity (layer) communicating with physical layer, para. 117);
updating the subset of activated cells based on the mobility signaling (para. 124 in view of 119, UE’s pTAG or sTAG now includes the added SCell); and 
communicating with the subset of activated cells based on a timing advance associated with the one or more TAGs in which the updated subset of activated cells belong (fig. 9 & para. 124, UE transmits uplink data 604 using the SCell (subset of activated cells)).
Dinan fails to further explicitly describe:
network entity is supported by one or more distributed units (DUs) under a common central unit (CU).
Oak also describes communication between UE and eNB (fig. 1) using MAC & PHY layers (fig. 2), further describing:
network entity is supported by one or more distributed units (DUs) under a common central unit (CU) (fig. 2 & para. 34, eNB/base station comprises DUs and a common CU).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the network entity of Dinan is supported by (comprises) DUs under a common CU as in Oak.
The motivation for combining the teachings is that this implementation enables provision of services smoothly in wireless communication (Oak, para. 5).
Regarding claims 9 and 23, Dinan describes an apparatus/method for wireless communications by a network entity (fig. 8, base station 400), comprising: 
[a memory having executable instructions stored thereon, and at least one processor configured to execute the executable instructions to cause the apparatus to:]
transmitting, to a user equipment (UE), an indication of a set of cells that support physical (PHY) layer or medium access control (MAC) layer mobility signaling supported by one or more timing advance groups (TAGs) for the set of cells (fig. 9 & para. 124, eNB transmits to UE 600 to activate an SCell as part of primary pTAG or secondary sTAG, wherein UE signaling comprises MAC entity (layer) communicating with physical layer, para. 117),
communicating with the UE via a subset of the set of cells that are activated for serving the UE based on timing advance values associated with the one or more TAGs for the set of cells (fig. 9 & para. 124, UE transmits to eNB uplink data 604 using the SCell (subset of activated cells) based on the sTAG comprising the additional activated SCell & other SCells, para. 119),
transmitting, to the UE, physical (PHY) layer or medium access control (MAC) layer mobility signaling to update the subset of the set of cells that are activated for serving the UE (fig. 9 & para. 124, eNB transmits to UE a PDCCH 601 (mobility signaling) via MAC entity (layer) communicating with physical layer, para. 117);
Dinan fails to further explicitly describe:
network entity is supported by one or more distributed units (DUs) under a common central unit (CU).
Oak also describes communication between UE and eNB (fig. 1) using MAC & PHY layers (fig. 2), further describing:
network entity is supported by one or more distributed units (DUs) under a common central unit (CU) (fig. 2 & para. 34, eNB/base station comprises DUs and a common CU).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the network entity of Dinan is supported by (comprises) DUs under a common CU as in Oak.
The motivation for combining the teachings is that this implementation enables provision of services smoothly in wireless communication (Oak, para. 5).
Regarding claims 2, 10, 16 and 24, Dinan describes:
wherein the signaling indicating the set of cells is transmitted to/is received by UE via radio resource control (RRC) signaling (fig. 9 & para. 126, SCell addition signaling are configured with RRC signaling).
Regarding claims 3, 11, 17 and 25, Dinan describes:
receiving from the network entity/transmitting to the UE, configuration information associating each cell in the set of cells with one of the one or more TAGs (para. 119-120 & 126, TAG configuration & reconfiguration are conveyed via RRC signaling from eNB to UE).
Regarding claims 4 and 18, Dinan describes:
wherein the mobility signaling identifies one or more cells to add to or remove from the subset of activated cells, and wherein communicating with the subset of activated cells comprises placing each of the one or more cells to add to the subset of activated cells in a corresponding TAG based on the configuration information (para. 123-124, the PDCCH order 601 (mobility signaling) is for (i.e. indicating) activation (adding) of a SCell for the sTAG comprising plural SCells, para. 119. The TAG configuration & reconfiguration are conveyed via RRC signaling from eNB to UE, para. 119-120 & 126).
Regarding claims 12 and 26, Dinan describes:
wherein the mobility signaling identifies cells to add to or remove from the subset of activated cells (para. 123-124, the PDCCH order 601 (mobility signaling) is for (i.e. indicating) activation (adding) of a SCell for the sTAG comprising plural SCells, para. 119).
Regarding claim 5, 13, 19 and 27, Dinan describes:
wherein the mobility signaling includes timing adjustment information for one or more cells to be added to the subset of activated cells (para. 201-202, timing advance command (TAC) adjusts UL transmission’s timing in the same TAG).
Regarding claims 6 and 20, Dinan describes:
wherein the mobility signaling indicates that the UE is to perform a random access (RA) procedure with one or more cells to be added to the subset of activated cells (fig. 9 & para. 126, RA process/procedure to activate (add) SCell to be included in the sTAG comprising plural SCells, para. 119).
Regarding claims 7 and 21, Dinan describes:
performing the random access (RA) procedure with the one or more cells; and identifying a timing adjustment to apply to communications with each of the one or more cells based on the random access procedure (fig. 9 & para. 122-124, RA process/ procedure is performed on SCell for obtaining time alignment for sTAG).
Regarding claims 8 and 22, Dinan describes:
wherein communicating with the subset of activated cells comprises applying the timing advance on a per-TAG basis (para. 119, time alignment is applied for each Timing Advance Group (TAG)).
Regarding claims 14 and 28, Dinan describes:
wherein the mobility signaling indicates that the UE is to perform a random access procedure with one or more cells to be added to the subset of activated cells to identify a timing adjustment to apply to the one or more cell (fig. 9 & para. 126, RA process/procedure to activate (add) SCell to be included in the sTAG comprising plural SCells, para. 119. The RA process/procedure is performed on SCell for obtaining time alignment for sTAG, para. 122-124).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: * Park (US 2015/0049753) describing eNB issuing addition of Scell plus activation command for UE to use (fig. 16 & para. 156+), Zhang (Us 2021/0227533) describing that TAG being a group of cells associated with a common timing advance (TA),  Suzuki (US 2019/0297549) describing TAG being a group of serving cells configured by RRC (para. 39), Dinan (US 2022/0279453) describing application of cell timing via receiving TA command (title & abstract & fig. 14), Fiorini (US 6,760,596) describing bitrate adaptation to improve coverage (title & fig. 4-5), Uchino (US 2015/0117504) describing mobile which modifies a timing advance group from the first to second timing advancing group (abstract & para. 22-26), and * Yang (US 2014/0192798) describing detecting timing advance group changes (title).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469